Matter of Rogers v Kron (2016 NY Slip Op 07965)





Matter of Rogers v Kron


2016 NY Slip Op 07965


Decided on November 23, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 23, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
L. PRISCILLA HALL
SANDRA L. SGROI
BETSY BARROS, JJ.


2016-05086	DECISION, ORDER & JUDGMENT

[*1]In the Matter of Jeffrey Rogers, petitioner, 
vBarry Kron, etc., et al., respondents.


Jeffrey Rogers, Malone, NY, petitioner pro se.
Eric T. Schneiderman, Attorney General, New York, NY (Anthony J. Tomari of counsel), for respondent Barry Kron.
Richard A. Brown, District Attorney, Kew Gardens, NY (Danielle M. O'Boyle of counsel), respondent pro se.

Proceeding pursuant to CPLR article 78, inter alia, in the nature of mandamus to compel the respondent Barry Kron, an Acting Justice of the Supreme Court, Queens County, inter alia, to determine pro se motions made by the petitioner in a criminal action entitled People v Rogers , pending under Queens County Indictment Number 2483/15, and application by the petitioner for poor person relief.
ORDERED that the application for poor person relief is granted to the extent that the filing fee imposed by CPLR 8022(b) is waived, and the application is otherwise denied; and it is further,
ADJUDGED that the petition is denied and the proceeding is dismissed on the merits, without costs or disbursements.
The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act, and only where there exists a clear legal right to the relief sought (see Matter of Legal Aid Socy. of Sullivan County v Scheinman,  53 NY2d 12, 16).  The petitioner has failed to demonstrate a clear legal right to the relief sought.
BALKIN, J.P., HALL, SGROI and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court